PROB 35                                                                       Report and Order Terminating Supervision
(Reg 3/93)                                                                             Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 5:15-CR-117-1FL

JUAN GABRIEL-ZARAGOZA

       On November 9, 2017, the above named was released from prison and commenced a term of
supervised release for a period of 60 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: August 9, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                          14th
             Dated this _________           August
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Judge
